Citation Nr: 1404528	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-45 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for low back disability. 

2.  Entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1975. 

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2009 and February 2010 rating decisions rendered by the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a May 2013 decision, the Board granted the Veteran's petition to reopen claims of service connection for low back, cervical spine and left knee disability, and remanded these claims on the merits, along with the claim for service connection for a right knee disability, to the RO via the Appeals Management Center (AMC).  The claims have been returned to the Board for appellate review.  

The Board further notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to Board adjudication of the claims.  In the May 2013 remand, the Board found none of the medical opinions of record adequate for adjudication purposes.  In this regard, the Board noted that an opinion rendered during a 2009 VA examination was rendered without the benefit of review of evidence including a February 2010 favorable opinion from N.A.O., M.D., and lay statement from the Veteran's friend who served with the Veteran in Germany and confirms his injuries to the back, neck and knees.  Dr. O. indicated that, "After evaluation of record it is more probable than not that his back, neck and bilateral knee problem are service-connected secondary to his incidents while at service..."  

As a result the Board remanded the claims in May 2013 for additional examination to determine the etiology of the current low back, cervical spine and knee disabilities.  The examiner's attention was invited to the Veteran's credible statements regarding the type of symptoms he experienced in service, the credible lay statement offered by his fellow service member, and the February 2010 opinion by Dr. N. O.  The examiner was directed to explain the reasons for all opinions expressed.  

The examination report dated in June 2013 contains the diagnoses of cervical and lumbar myositis and spasm, degenerative spine disease and bilateral knee degenerative joint disease.  The examiner opined that it was not at least as likely as not that the disabilities are related to the Veteran's service.  The rationale provided was as follows, "current neck, back and knee conditions are degenerative arthritis-related (aging)."  

The Board does not find that the rationale is adequate, and further finds that the opinion is not responsive to the remand directives.  Nowhere does it appear that the examiner acknowledged the Veteran's credible statements regarding the type of symptoms he experienced in service, the credible lay statement offered by his fellow service member, or the February 2010 opinion by Dr. N. O.

The May 2013 Remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned to the examiner who performed the June 2013 examination, or a suitable substitute.  Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles and other evidence of record, the examiner is asked to provide an opinion with respect to each low back disability, cervical spine disability, and knee disability present during the period of this claim as to whether it is at least as likely as not that the disability is related to the Veteran's service.  

Review of the entire file is required; however, attention is invited to the Veteran's credible statements regarding the type of symptoms he experienced in service, the credible lay statement offered by his fellow service member, and the February 2010 opinion by Dr. N. O.

The examiner must explain the reasons for all opinions expressed, to include addressing the credible statements and positive opinion above.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


